Title: To George Washington from Thomas Sim Lee, 18 February 1781
From: Lee, Thomas Sim
To: Washington, George


                        
                            Sir,
                            Annapolis February 18th 1781
                        
                        Colo. Luke Marburg who Was Made Prisoner at the battle of German Town and still remains in the hands of the
                            Enemy, expressed the utmost anxiety & Solicitude for a speedy release, his friends too, who are respectable are no
                            less importunate for his return and have repeatedly desired me to apply to your Excellency to favor him should the
                            opportunity offer for exchanging Officers of his Rank. as yet I believe none have fallen into our hand that would apply,
                            unless it should be those Tory Colonels lately taken at King’s Mountain in Carolina. The peculiar Circumstances of this
                            Gentleman are alone sufficient to recommend him to your Excellency’s attention & if there should be no impropriety
                            in the measure I flatter myself your Excellency will instruct Major General Greene on the Subject of negociating the
                            Desired exchange. It may not be improper to inform your Excellency that Colo. Marburg with a  in
                            his present situation, the pressure of indigence in addition to the rigour of a Close Confinement for a Considerable
                            length of time, after he was carried in Captivity & the Sufferings of his Wife & several small Children in
                            his Absence has Contributed to encrease his distresses. With the highest personal Respect & esteem I have the
                            honor to be Your Excellys mo. obedt
                        
                            Tho. S. Lee
                        
                    